Citation Nr: 1816842	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.

3.  Entitlement to service connection for a disability of the jaw, to include a disorder of the temporomandibular joint.

4.  Entitlement to service connection for a laryngeal disability. 

5.  Entitlement to service connection for a pharyngeal disability. 

6.  Entitlement to service connection for a sinus disability, to include sinusitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1995 and from February 2003 to February 2004, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision and a May 2013 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in August 2016.  A transcript is of record.  

The Board notes the Veteran's September 2012 statement, in which he sought to "reopen" his previously denied claims of entitlement to service connection for to an acquired psychiatric disability and entitlement to service connection for a sleep disorder.  The Board has interpreted the Veteran's September 2012 statement, insofar as it references the Veteran's claims of entitlement to service connection for to an acquired psychiatric disability and entitlement to service connection for a sleep disorder, as a notice of disagreement with the RO's denial of these claims.  As such, the Veteran is not required to provide new and material evidence to "reopen" these claims under 38 C.F.R. § 3.156.  

In determining the scope of a claim, the Board must consider not only the claimant's description of the claim but also the symptoms described and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, to afford the Veteran the broadest and most sympathetic scope of review, the Board has recharacterized the claims on appeal as reflected above.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.  

Remand is necessary to obtain new VA examinations to assess the Veteran's various claimed disabilities.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Undertake any action deemed necessary to verify all periods of active duty service performed by the Veteran (and activations and/or deployments as part of his Army National Guard service), and, specifically, attempt to verify the Veteran's reported service in Kuwait aboard the USNS Shughart in or about 2003 (as described by the Veteran in his August 2016 testimony before the Board and in documents provided by the Veteran).  All attempts to verify the Veteran's reported service must be documented in the claims file, and the RO should provide a formal finding if it is unable to verify the Veteran's reported service.

[The Board notes that the Veteran is a VA employee.  The examinations noted below must be scheduled in accordance with the procedures outlined in the M-21-1, Part III, Subpart IV, Section B - Scheduling Examinations (including the potential use of a "contract facility").]

3.  Schedule the Veteran for an examination with an appropriate VA clinician to determine whether the Veteran suffers from a sleep disorder, to include sleep apnea, as a result of his service.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

In addition, although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), the Board notes that several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g. "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years,  Neck circumference greater than 40 cm, and male Gender)).  Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present during service or any time after service but before sleep apnea was formally diagnosed.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

A detailed explanation (rationale) is required for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Schedule the Veteran for an examination with an appropriate VA clinician to determine whether the Veteran suffers from an acquired psychiatric disability, to include PTSD and depressive disorder, as a result of his service.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

A detailed explanation (rationale) is required for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Schedule the Veteran for a new examination with an appropriate VA clinician to determine whether the Veteran suffers from a disability of the jaw, to include a disorder of the temporomandibular joint, as a result of his service.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

The Board notes that VA provided the Veteran with an examination as to this disability in May 2013.  The accompanying opinion noted the Veteran's in-service maxillofacial surgery, as well as the Veteran's current temporomandibular joint disorder.  Unfortunately, the examiner responsible for the May 2013 examination report did not provide an adequate explanation (rationale) as to whether the Veteran suffers from a jaw disability as a result of his service.  [To this point, the Board notes that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.]

A detailed explanation (rationale) is required for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6.  Schedule the Veteran for a new examination with an appropriate VA clinician to determine whether the Veteran suffers from a sinus disability, and/or a pharyngeal disability or laryngeal disability, as a result of his service or as secondary to the Veteran's service-connected allergic rhinitis.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

The Board notes that VA provided the Veteran with an examination as to these disabilities in April 2013.  The examiner responsible for the April 2013 examination report did discuss the Veteran's reports of sore throat (with erythema), hoarseness, pharyngitis, sinusitis, pharyngolaryngitis, laryngitis, and other symptoms noted in the Veteran's VA treatment records.  Moreover, the examiner did not discuss whether these symptoms were indicative of a disability affecting the Veteran's larynx, pharynx, or sinuses, or whether these symptoms resulted from the Veteran's service-connected allergic rhinitis.  This should be addressed by the examiner on remand.

A detailed explanation (rationale) is required for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7.  Readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


